Citation Nr: 0527598	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for colon cancer, 
claimed as secondary to exposure to asbestos and/or 
asbestosis.  




REPRESENTATION

Veteran represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to July 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision.  

In February 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  

In June 2004, the Board remanded this case for additional 
evidentiary development.  



FINDINGS OF FACT

1.  The veteran is shown at least as likely as not to have 
asbestosis related to his military service.  

2.  The veteran's colon cancer is not shown to have been 
caused or aggravated by his exposure to asbestos or by 
asbestosis.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by asbestosis is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The veteran is not shown to have disability manifested by 
colon cancer due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred in service; nor is any proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107, 7104; 38 C.F.R. §§ 3.303, 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in March 2001 and 
June 2004 in which the RO advised the veteran of the evidence 
needed to substantiate his claims for service connection.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claim and 
what VA would do to assist him in the development of his 
claims.  

The Board notes that the March 2001 letter was issued prior 
to the initial adjudication of his claims by the agency of 
original jurisdiction.  The Board believes the content of the 
notice letters provided to the veteran substantially complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that they advised the veteran of the type of 
evidence needed to substantiate his claim, and that it 
advised him of his and VA's responsibilities under VCAA.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for him 
to undergo several VA examinations to determine the nature 
and etiology of his claimed disabilities.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II. Entitlement to service connection for asbestosis

The veteran is seeking service connection for asbestosis, 
which he claims developed as a result of exposure to asbestos 
while serving as a fireman in the U.S. Navy.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).  

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  

Furthermore, it was revealed that many of these shipyard 
workers had only recently come to medical attention because 
the latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21 b.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  

At the outset of this discussion, the Board notes that the 
veteran served in the U.S. Navy from October 1951 to July 
1955, and that his military occupational specialty was 
fireman.  In 2000, the RO requested information from the 
service department regarding whether the veteran had been 
exposed to asbestos in service, and, if so, to what degree 
such exposure occurred.  

In a response received in January 2001, the RO was advised 
that the General Specification for Ships during that period 
required heated surfaces to be covered with an insulating 
material, and that it was highly probably that asbestos 
products were used to satisfy that requirement.  For this 
reason, and because the veteran's occupation was fireman, it 
was found to be highly probably that the veteran was exposed 
to asbestos in service.  

In light of this finding, the Board concludes that the 
credible and probative evidence establishes that the veteran 
was exposed to asbestos in service.  Therefore, the Board 
will now turn to the question of whether the veteran has a 
current disability related to that exposure.  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether the 
veteran has asbestosis that was incurred in service.  

In this regard, the Board notes that several chest x-rays and 
CT scans have been conducted over the last several years to 
determine whether the veteran has asbestosis, and these 
diagnostic studies appear to have led to conflicting 
findings.  

For example, in June 1999, a physician reviewed the results 
of chest x-rays and concluded that there was a linear density 
present laterally on the left lung that could represent 
linear fibrosis or discoid atelectasis.  The examiner also 
noted minimal pleural thickening bilaterally that could be 
due to asbestosis.  

Thereafter, in July 2002, the veteran underwent a VA 
respiratory examination in which it was noted that the 
veteran had a history of significant asbestosis exposure 
during service and after separation from service.  

The examiner arranged for the veteran to undergo a CT scan, 
and it was determined that the results of that scan did not 
show any evidence of pulmonary asbestosis or asbestos-related 
pleural disease.  The examiner further found that there was 
evidence of chronic obstructive pulmonary disease.  

However, in May 2003, the veteran underwent an examination by 
a private physician who reviewed the results of his June 1999 
x-rays and arranged for him to undergo another CT scan.  It 
was noted that the x-rays had revealed minimal pleural 
thickening bilaterally that could have been due to 
asbestosis.  

It was also noted that the CT scan had revealed minimal 
linear fibrosis and scarring, or small patchy infiltrates in 
the left upper lobe lingular segment inferiorly and 
peripherally.  The physician indicated that, in her opinion, 
the veteran had pleural asbestosis to a reasonable degree of 
medical certainty.  

In March 2005, the RO arranged for the veteran to undergo 
another VA examination.  However, in this report, the 
examiner focused her discussion primarily on the etiology of 
the veteran's claimed colon cancer, and there is no 
indication that additional x-rays or a CT scan were obtained.  

In short, in view of the conflicting medical evidence 
discussed hereinabove, the Board concludes that there is an 
approximate balance of positive and negative evidence 
regarding the question of whether the veteran has asbestosis 
that was incurred as a result of service.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board finds that service connection 
for asbestosis is warranted.  


III. Entitlement to service connection for colon cancer

The veteran is also seeking service connection for colon 
cancer, which he claims developed secondary to his exposure 
to asbestos.  

As indicated, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310. The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for colon cancer as secondary to asbestos exposure 
or the now service-connected asbestosis.  

In this regard, the Board finds the most probative evidence 
to be the report of a VA examination conducted in March 2003.  
In that report, the VA examiner noted that she had performed 
a literature review and could find no evidence of a link 
between asbestos exposure and colon cancer.  

In particular, she noted that studies done by VA showed no 
evidence of such a link.  For this reason, the examiner found 
that, even if it was presumed that the veteran had 
asbestosis, his colon cancer was not related to the 
asbestosis.  

The Board has considered the July 2003 letter submitted by 
the veteran in support of his claim.  In that letter, a 
private physician concluded that the veteran's colon cancer 
was related to his asbestosis.  In support of this finding, 
the physician noted that asbestos particles had been shown to 
enter the bowel as a result of being coughed up and then 
swallowed.  

The physician also noted that asbestos was a known 
carcinogen, and that an increased risk of gastrointestinal 
malignancies from asbestos exposure had been shown in 
numerous studies.  

However, the Board notes that a large portion of the studies 
relied on by this physician also included consideration of 
other gastrointestinal malignancies, such as cancer of the 
rectum, esophagus, and stomach, in addition to the colon, in 
finding an increased risk of cancer due to asbestos exposure.  

As noted above, the VA examiner relied solely on literature 
dealing with whether a link existed between asbestos exposure 
and colon cancer, and found that no evidence of such a link 
had been demonstrated.  For this reason, the Board finds the 
VA examiner's opinion to be the most probative evidence of 
record.  

In short, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's colon cancer 
was proximately due to or the result of his service-connected 
asbestosis and/or his exposure to asbestos.  

Accordingly, based on the evidence of record, the benefit 
sought on appeal is denied.  



ORDER

Service connection for asbestosis is granted.  

Service connection for colon cancer is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


